Citation Nr: 0815064	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-37 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable disability rating for scars 
of the head.

2.  Entitlement to service connection for chronic headaches, 
claimed as due to a concussion.

3.  Entitlement to service connection for a cervical spine 
disability (claimed as a neck condition).

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction was subsequently 
transferred to the RO in Phoenix, Arizona.

The veteran and a friend provided testimony at a hearing 
before a Decision Review Officer of the Phoenix RO in 
November 2006 and at a hearing before the undersigned 
Veterans Law Judge at the Phoenix RO in January 2008.  A 
transcript of each hearing is of record.

The issue of entitlement to a compensable rating for scars of 
the head is decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.






FINDING OF FACT

The service-connected scars of the head are superficial, 
stable, nontender on objective demonstration, cause no 
limitation of motion or function, do not involve an area of 
more than 144 square inches, and do not result in 
disfigurement.


CONCLUSION OF LAW

The criteria for a compensable disability rating for scars of 
the head have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
explicit notice that she should submit any evidence in her 
possession that she thinks will support her claim and notice 
concerning the effective-date element of the claim, by 
letters mailed in April 2004 and March 2006.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the aforementioned letters informed the veteran 
that she must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life.  They also 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
her behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  The 
Board believes that the notice provided to the veteran is in 
substantial compliance with the requirements of Vazquez.  
Moreover, the Board believes that any deficiency in the 
notice was not prejudicial to the appellant because she and 
her representative have demonstrated sufficient actual 
knowledge of these requirements in written statements by the 
veteran submitted in April 2005 and August 2007; and the 
testimony of the veteran and oral advocacy by the veteran's 
representative at the RO Decision Review Officer's hearing in 
November 2006 and at the Travel Board hearing in January 
2008.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time. 

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to her claim.  The veteran has 
not identified any other evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The 
eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches [13 or more centimeters (cm.)] in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq.  
cm.).  Id.

Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement 
exceeds 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic  Code 7801.  Superficial scars that do not cause 
limited motion warrant a 10 percent evaluation if they 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following Diagnostic Code 7803 provides that a 
"superficial" scar is one not associated with underlying soft 
tissue damage, whereas an "unstable" scar is one where, for 
any reason, there is frequent loss of covering of the skin 
over the scar.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  38 
C.F.R.  § 4.118, Diagnostic Code 7804.

Also, under Diagnostic Code 7805, other scars may be rated on 
the basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's scars of the head.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The veteran contends that a compensable disability rating is 
warranted for scars of the head.  In her April 2005 notice of 
disagreement, she stated that scar tissue on the (right) 
eyelid prevented the eyelid from closing normally and that 
the intake of excessive headlight glare that resulted from 
the improper blinking that thereby ensued was preventing her 
from driving at night.  She reiterated her contentions in her 
November 2005 substantive appeal (VA Form 9) and testified to 
these problems at her November 2006 RO Decision Review 
Officer's and January 2008 Travel Board hearings.

In September 2004, the veteran was afforded a VA examination 
to determine the severity of her service-connected scars of 
the head.  Physical examination revealed a barely visible 
scar at the right eyelid measuring about 0.6 cm by 0.1 cm.  
The examiner reported that there was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion.  The examiner 
stated that this eyelid scar did not interfere with proper 
eye blinking.  The examiner also noted that there were no 
burn scars present.  He also reported a level scar at the 
right nasal crease measuring 4 mm by 1 mm; another level scar 
measuring 3 mm by 1 mm on the anterior nose; and a mild 
indentation on the right occipital skull that measured 1.5 cm 
by 2 cm.  The examiner noted the veteran's report that she 
could not blink properly, resulting in eye dryness and 
difficulty driving at night.  The examiner concluded by 
opining that the closing and opening of the eyelids were 
unaffected by any scars.

In June 2007, the veteran was again afforded a VA examination 
of her scars of the head.  The examiner reported finding a 
right upper eyelid T scar that measured 2 cm and 2.5 cm by 
0.2 cm.  The examiner reported finding no tenderness, and 
that there were intact sensation, color consistent with 
surrounding tissue, smooth texture, no ulceration or skin 
breakdown, no adherence to underlying tissue, and no 
disfigurement.  The examiner reported that when the veteran 
fully hyperextended her neck and then attempted to close her 
eyes, the right eyelid remained slightly opened, but that 
during the remainder of the examination her right eyelid 
function was completely normal and that the right eyelid 
closed symmetrically with the left eyelid.  When the veteran 
was asked to close her eyes with the head in a neutral 
position, she closed her right eyelid normally.  The examiner 
noted that during the history and physical examination, both 
eyes blinked symmetrically without any variance between the 
left and the right.  No functional limitations were otherwise 
reported.

The June 2007 examiner also reported a right upper forehead 
scar measuring 4 cm by 0.2 cm; a right forehead scar 
measuring 4 cm by 0.2 cm; a left cheek scar measuring 1.5 cm 
by 0.3 cm; a scar just above the right eyebrow measuring 2 cm 
by 0.2 cm; and a nasal scar at the base of the septum 
measuring 0.5 cm by 0.1 cm.  The examiner reported finding no 
tenderness, and that there were intact sensation, color 
consistent with surrounding tissue, smooth texture, no 
ulceration or skin breakdown, no adherence to underlying 
tissue, no disfigurement, no distortion or asymmetry of 
facial features, and no functional limitation.  

The June 2007 examiner noted a March 2006 VA ophthalmology 
note that the right upper lid scar tissue was not adversely 
affecting lid function, and that there was good lid closure; 
and no evidence of exposure, dryness, or irritation 
currently.  

The June 2007 VA examiner concluded that the veteran 
exhibited normal eyelid functioning, and that the only mild 
variance in lid closure occurred when she fully hyperextended 
her neck.  Even in this instance, the examiner reported, 
eyelid closure was only slightly less than complete.  The 
examiner opined that this was a position that would never 
affect driving or any other function.

Based on the medical evidence of record, the Board finds that 
the scars of the veteran's head do not warrant a compensable 
disability rating.  The veteran's complaints notwithstanding, 
the September 2004 and June 2007 examiners did not find the 
veteran's scar to functionally limit her right eyelid such 
that her driving or other activities should be impaired.  
None of the scars was at least one-quarter inch (0.6 cm) wide 
at the widest part.  The medical evidence does not otherwise 
establish the existence of any of the remaining seven 
characteristics of disfigurement.  The evidence shows that 
the scars are superficial, stable, and productive of no pain. 

Accordingly, they are properly rated as noncompensably 
disabling under the schedular criteria.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question have the scars of the veteran's 
head warranted a compensable rating.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999). 

Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for her service-connected 
scars of the head.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be to a compensable 
degree at any time during the period of this claim.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted. 


ORDER

A compensable disability rating for scars of the head is 
denied.


REMAND

The veteran seeks to establish entitlement to service 
connection for headaches, a cervical spine disability 
(claimed as a neck condition), a right ankle disability, and 
a back disability.  She reports that all of the claimed 
disabilities stem from a motor vehicle accident that took 
place in service.  

Service medical records confirm that a motor vehicle accident 
and ensuing emergency room treatment were noted in August 
1965.  The veteran is presently service-connected for 
multiple other disabilities in connection with that auto 
accident; these include the scars of the head adjudicated 
above as well as disabilities of the right middle finger, 
left knee, and anterior mid-chest.

In February 2004, the veteran submitted pertinent opinions 
from three separate private chiropractors.  Dr. F.K. wrote 
that he was trying to communicate to VA that the veteran had 
ongoing back, shoulder, and ankle problems that were the 
result of a "significant accident" that had occurred in 
1965 while she was on active duty.  He stated that by history 
and examination he had concluded that her ongoing back and 
shoulder discomfort were likely the result of such an 
accident.  Dr. C.D.K. wrote that he had treated the veteran 
for low back pain and neck pain in 1999 and opined that her 
chronic symptoms may stem from previous injuries; this was 
so, he wrote, because she always returned due to the same 
symptoms in the same areas and may have developed a weakness 
and possible scar tissue in those areas.  He also related 
that it did not take much to aggravate the areas of concern 
(e.g., walking a dog, traveling, yard work) to signs of a 
previous injury.  Dr. P.R.M. reported having treated the 
veteran in 1982, 1984, and 1989, and opined that the 
veteran's cervical problems were related to insufficiently 
treated sequelae of a severe in-service auto accident.  None 
of the aforementioned chiropractors had an opportunity to 
review the veteran's claims files.

On remand, the veteran is to be afforded appropriate VA 
examinations to determine the etiology of her claimed 
headaches, a cervical spine disability (claimed as a neck 
condition), a right ankle disability, and a back disability.

Although service medical records note the August 1965 car 
accident as well as a complaint of neck pain in October 1965 
and nausea and dizziness in that same month, they are 
otherwise devoid of pertinent complaints, treatment, 
findings, or diagnoses.  Moreover, there is an absence of 
post-service evidence of record of the claimed disorders 
until over 35 years after separation from service.  The 
earliest treatment record on file that addresses any of the 
claimed disorder dates to October 2001.  On remand, the 
veteran is invited submit any such evidence of a continuity 
of symptomatology in her possession, or to assist VA in 
associating such evidence with the record.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO or the AMC should send the 
veteran a letter requesting her to 
provide any pertinent evidence in her 
possession and any outstanding medical 
records pertaining to post-service 
treatment or evaluation of any of the 
disabilities at issue or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   .

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or her 
representative, it should so inform the 
veteran and her representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the RO or the AMC should afford 
the veteran examination(s) by 
physician(s) with appropriate expertise 
to determine the nature and etiology of 
her claimed headaches (claimed as due to 
a concussion), a cervical spine 
disability (claimed as a neck condition), 
a right ankle disability, and a back 
disability.  The examiner must review the 
claims folders.  Consideration of such 
should be reflected in the completed 
examination report.  Any indicated 
studies or tests should be conducted.  
For each of the claimed disabilities 
found to be currently present, the 
appropriate examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's active military service.  
The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veteran's Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


